Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 Pagelof6é PagelD 53

DECANDIA

IN THE UNITED STATES DISTRICT COURT .
FOR THE WESTERN DISTRICT OF TENNESSEE

 

WESTERN DIVISION

UNITED STATES OF AMERICA, ) FILED UNDER SEAL
)

Plaintiff, ) Cr. No. 21-CR-20005-JTF

)

vs. ) 18 U.S.C. § 371

) 18 U.S.C. § 875(a)

BRIAN SUMIMERSON and ) 18 U.S.C. § 1201(a)(1)

PIERRE WASHINGTON )

)

Defendants. )

INDICTMENT

THE GRAND JURY CHARGES:

ze

did

|

COUNT 1
(Conspiracy to Commit Kidnapping)

Beginning on or about June 25, 2019, and continuing until on or about January ©
2021, in the Western District of Tennessee and elsewhere, the defendants,
BRIAN SUMMERSON
and

PIERRE WASHINGTON

conspire with persons known and unknown to the Grand Jury, to violate the

federal kidnapping statute, Title 18, United States Code, Section 1201, that is, they

co

Ca

an

nspired to unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct,

rry away and hold for ransom, reward or otherwise victims, and in committing or in

furtherance of the commission of the offense travel in interstate commerce and use

neans and facility of interstate commerce.

 
Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 | Page 20f6 PagelD 54

THE PURPOSE AND OBJECTS OF THE CONSPIRACY
1. It was a purpose and object of the conspiracy for SUMMERSON to

recruit female victims into prostitution under the direction of WASHINGTON.

 

2: It was further a purpose and object of the conspiracy for
SUMMERSON and WASHINGTON to extort ransom money for the return of the
victims. |
MANNER AND MEANS OF THE CONSPIRACY
The manner and means by which the conspirators sought to accomplish the
objects of the conspiracy included, but were not limited to the following:

| 1. SUMMERSON would hold female victims against their will, while often
physically assaulting the victim and/or Panesorting her across state lines.

! 2. SUMMERSON would coerce the victims into working as prostitutes for
WASHINGTON, and WASHINGTON would employ prostitutes that SUMMERSON
sored |

3. lf the victim would not work as a prostitute for WASHINGTON, then
SUMMERSON would extort or attempt to extort money for the victim’s return.
SUMMERSON would make said ransom demands via phone or internet.

4. SUMMERSON and WASHINGTON would collaborate on creating or
maintaining an online account in which the ransom funds were to be deposited.

OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY

In furtherance of the conspiracy and to accomplish its purpose and objects, at least

 

one of the conspirators committed at least one of the following overt acts within the
Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 Page3o0f6 PagelD 55

Western District of Tennessee:

1. On or about January 28, 2020, SUMMERSON kidnapped S.F., transported

her from Georgia to South Carolina, and made ransom demands for S.F.’s return via

 

phone and internet to V.F. in Memphis, Tennessee.

2. Between on or about January 9, 2020, and on or about January 11, 2020,

!
|
SUMMERSON kidnapped C.S. from New Jersey, transported her across state lines, and

discussed with WASHINGTON via text messages the coercion of C.S. into prostitution

and the creation of an online account for the deposit of ransom funds.

All in violation of Title18, United States Code, Section 371.
COUNT 2
(Conspiracy to Transmit Ransom Demands via Interstate Communications)

Beginning on or about June 25, 2019, and continuing until on or about January 27,

2021, in the Western District of Tennessee and elsewhere, the defendants,

BRIAN SUMMERSON
and
PIERRE WASHINGTON

did conspire with persons known and unknown to the Grand Jury, to violate the federal

extortion statute, Title 18, United States Code, Section 875(a), that is, they conspired to

knowingly and with intent to extort, transmit in interstate commerce, cellular phone and

internet communications, which said communications contained demands and requests

for

kid

sums of money, as ransom and reward for the release of victims who had been
napped and held for ransom and reward.
THE PURPOSE AND OBJECTS OF THE CONSPIRACY

1. It was a purpose and object of the conspiracy for SUMMERSON to recruit

 
Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 Page4of6 PagelD 56

female victims into prostitution under the direction of WASHINGTON.

2: It was further a purpose and object of the conspiracy for SUMMERSON and

WASHINGTON to extort ransom money for the return of the female victims.

|
MANNER AND MEANS OF THE CONSPIRACY

The manner and means by which the conspirators sought to accomplish the

objects of the conspiracy included, but were not limited to the following:

te SUMMERSON would hold female victims against their will, while often

physically assaulting the victim or transporting her across state lines.

a SUMMERSON would coerce the victims into working as prostitutes for

WASHINGTON. In turn, WASHINGTON would employ prostitutes that SUMMERSON

coerced.

Bi If the victim would not work as a prostitute for WASHINGTON, then

SUMMERSON would extort or attempt to extort money for the victim’s return.

SUMMERSON would make said ransom demands via phone or internet.

4. SUMMERSON and WASHINGTON would collaborate on creating or

maintaining an online account in which the ransom funds were to be deposited.

on

OVERT ACTS IN FURTHERANCE OF THE CONSPIRACY
In furtherance of the conspiracy and to accomplish its purpose and objects, at least

e of the conspirators committed at least one of the following overt acts within the

Western District of Tennessee.

he

ph

1. On or about January 28, 2020, SUMMERSON kidnapped S.F., transported

t from Georgia to South Carolina, and made ransom demands for S.F.’s return via

 

one and internet to V.F. in Memphis, Tennessee.
Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 Page5of6 PagelD 57

Zz. Between on or about January 9, 2020, and on or about January 11, 2020,
SUMMERSON kidnapped C.S. from New Jersey, transported her across state lines, and
discussed with WASHINGTON via text messages the coercion of C.S. into prostitution
and the creation of an online account for the deposit of ransom funds.

All in violation of Title18, United States Code, Section 371.

|
'
|
|
|
|

. _ COUNT 3
Between on or about January 27, 2020, and on or about January 28, 2020,
in le Western District of Tennessee and elsewhere, the defendant,
BRIAN SUMMERSON

did unlawfully and willfully seize, confine, inveigle, decoy, kidnap, abduct, carry away and

|
‘

hold for ransom, reward or otherwise S.F., and in committing or in furtherance of the

|
l

commission of the offense traveled in interstate commerce from Georgia to South
| |

Carolina, and did use a means and facility of interstate commerce, that is phone and

internet communications to V.F. in Memphis, Tennessee. All in violation of Title 18, United

States Code, Section 1201(a)(1).

 
Case 2:21-cr-20005-JTF Document 13 Filed 03/25/21 Pageéof6 PagelD 58

COUNT 4

On or about January 28, 2020, in the Western District of Tennessee and

 

elsewhere, the defendant,

| .
BRIAN SUMMERSON

knowingly and with intent to extort, did transmit in interstate commerce, that is from
- Georgia to Memphis, Tennessee and from South Carolina to Memphis, Tennessee, a
cellular phone and internet communication to V.F., which said communication contained
a demand and request for a sum of money, as ransom and reward for the release of S-F.,
who had been kidnapped and was then being held for ransom and reward. All in violation

of Title 18, United States Code, Section 875(a).
A TRUE BILL:

 

 

| FOREPERSON

DATED:

 

JOSEPH C. MURPHY, JR.
ACTING UNITED STATES ATTORNEY

 
